DETAILED ACTION

This office action is in response to the application filed on 09/16/2020.  Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 09/16/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020 and 01/22/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6, 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by MUTSUURA (JP2017-060255A, hereinafter ‘255A).
Claim 1, ‘255A teaches a power conversion device (e.g., see Fig. 1-2, 8) comprising: a power module (e.g., Intelligent Power Module) that has a plurality of power devices (e.g., see Fig. 1-2, 8); and a circuit board (e.g., inverter control board 10) that is connected to the power module (e.g., see Fig. 1-2, 8), wherein the circuit board has a drive circuit arrangement area (e.g., first location region LA 1) in which a plurality of drive circuits (e.g., D1-D6) for driving the plurality of power devices are disposed and a control circuit arrangement area (e.g., the circuit arrangement area of 11, 15) in which a control circuit (e.g., 11, 15) for controlling the drive circuit is disposed (e.g., see Fig. 1-2, 8), and two drive circuit  arrangement areas (e.g., upper and lower areas  of LA1 ) are provided with the control circuit arrangement area interposed therebetween (e.g., see [0046], Fig. 8).
Claim 2, ‘255A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the circuit board has a current detection circuit (e.g., the circuits of 11 receiving the signals from the current sensor 63 is implicitly taught, see [0027], Fig. 2) arrangement area in which a current detection circuit for detecting an input or output current to or from the power module is disposed outside the drive circuit arrangement area when viewed from the control circuit arrangement area (e.g., 11 being disposed outside upper and lower LA1 area, see Fig. 8).
Claim 3, ‘255A teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the current detection circuit arrangement area is provided outside 
Claims 4-6, ‘255A teaches the limitations of claims 1-3 as discussed above.  It further teaches that wherein: the circuit board has a high voltage circuit arrangement area (e.g., LA 2) in which a high voltage circuit (e.g., 5B, R, LR2, 12) handling a higher voltage than the control circuit (e.g., corresponding voltages of 3 and 6, see [0074], Fig. 1-2, 8); and the high voltage circuit arrangement area is disposed in a direction orthogonal to an arrangement direction of the control circuit arrangement area and two of the drive circuit arrangement areas for the control circuit arrangement area (e.g., the corresponding arrangement direction of LA2 and LA1, see Fig. 8).
Claims 10-12, ‘255A teaches the limitations of claims 4-6 as discussed above.  It further teaches that wherein: the high voltage circuit arrangement area (e.g., LA2) is disposed in a direction orthogonal to an arrangement direction of the control circuit arrangement area (e.g., LA1) and two of the drive circuit arrangement areas for the control circuit arrangement area; and the circuit board is disposed on a side opposite to the high voltage circuit arrangement area (e.g., the substrate of 10 being the under/other side of the HV circuits devices as shown in Fig. 8 of the prior art ‘255A, just as the circuit board 11 being under the high voltage circuit arrangement area R4 as disclosed in [0041], Fig. 3A, 3B of the current Application) when viewed from the control circuit arrangement area and includes an external interface (e.g., 17) that connects the control circuit and the outside (e.g., see Fig. 2, 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 7-9, 13-15 rejected under 35 U.S.C. 103(a) as being unpatentable over MUTSUURA (JP2017-060255A, hereinafter ‘255A), in view of Hirose et al. (US Patent or PG Pub. No. 20100219785, hereinafter ‘785).

‘255A does not explicitly disclose that the circuit board includes a voltage detection circuit that detects an input voltage to the high voltage circuit and is connected to the control circuit.
 ‘785 discloses a circuit board for a power conversion device further discloses that the circuit board includes a voltage detection circuit (e.g., 13) that detects an input voltage (e.g., the voltage across C2) to the high voltage circuit (e.g., 14A) and is connected to the control circuit (e.g., 30A, see Fig. 1, 16).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the circuit board to include the voltage detection circuit that detects an input voltage to the high voltage circuit  and is connected to the control circuit as disclosed in ‘785, because it provides the information for the control circuit to generates the driving signals for controlling the semiconductor devices of the inverter circuits (e.g., see [0083][0084]).
Claims 13-15, the combination of ‘255A and ‘785 teaches the limitations of claims 7-9 as discussed above.  ‘255A further teaches that wherein: the circuit board has a high voltage circuit arrangement area (e.g., LA 2) in which a high voltage circuit (e.g., 5B, R, LR2, 12) handling a higher voltage than the control circuit (e.g., corresponding voltages of 3 and 6, see [0074], Fig. 1-2, 8); and the circuit board is disposed on a side opposite to the high voltage circuit arrangement area (e.g., the substrate of 10 being the 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838